         Case 1:20-cv-01446-JPO Document 33 Filed 04/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MICHAEL ADAMS,
                               Plaintiff,
                                                                  20-CV-1446 (JPO)
                     -v-
                                                                        ORDER
 MARGHERITA CORPORATION and
 THE DUTCHESS 197-201, LLC,
                        Defendants.


J. PAUL OETKEN, District Judge:

       On March 8, 2021, Defendant The Dutchess 197-201, LLC (“The Dutchess”) moved to

vacate the default judgment against it in this case. (See Dkt. Nos. 26, 30.) Plaintiff Michael

Adams has not opposed the motion by the deadline.

       Thus, The Dutchess’s motion to vacate the default judgment against it is GRANTED.

Adams’s motion for fees and costs is DENIED. The Clerk of Court is directed to reopen this

case as to Defendant The Dutchess and to close the motions at Docket Numbers 27 and 30. The

Dutchess is granted 21 days from the date of this order to answer or otherwise respond to the

complaint.

       SO ORDERED.

Dated: April 7, 2021
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
